Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50-53, 55-65, 67-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 9,598,513) in view of Hanik et al. (US 2020/0002443 A1) or Shamshoum et al. (US 2006/0142508 A1).
Rejection is maintained for reasons of the record with the following responses.
As to new claims 75 and 77, Yu et al. teach a titanium-containing Cr-silica for obtaining a catalyst B at col. 17, lines 14-20 and thus further utilization of a titanocene dichloride taught in [0122] of Hanik et al. and [0024] of Shamshoum et al. as tetravalent titanium catalyst taught by Yu et al. would make the claims 75 and 77 obvious.
Yu et al. further teach adding a chromium-containing compound to the dried calcined-containing support to form a Cr/Ti-silica and dring thereafter at col. 6, lines 52-64 
Applicant asserts the following three points are absent from the cited references for establishing a prima facie case of obviousness.
(i) The titanocene dichloride of Hanik et al. and Shamshoum et al, is not “functionally equivalent” to the titanium compound of Yu et al.
(ii) There would be no plausible motivation to modify Yu et al.
 (III) There would be no expectation that modifying Yu et al. by replacing the titanium compound of Yu et al. with titanocene dichloride would be successful,
 As to the above point (i):  Yu et al. teach the single catalyst comprising both chromium and a titanium compounds as well as any compound that comprises tetravalent titanium.  The titanocene dichloride is well-known tetravalent titanium catalyst as taught by [0122] of Hanik et al. and [0024] of Shamshoum et al.  Thus, the titanocene dichloride would be “functionally equivalent” to the any compound that comprising tetravalent titanium taught by Yu et al.
As to the above point (ii):  Yu et al. teach any compound that comprises tetravalent titanium encompassing the titanocene dichloride taught by [0122] of Hanik et al. and [0024] of Shamshoum et al.  Thus, there would be plausible motivation to modify Yu et al. 
As to the above point (iii):  Yu et al. teach any compound that comprises tetravalent titanium encompassing the titanocene dichloride taught by [0122] of Hanik et al. and [0024] of Shamshoum et al.  Thus, utilization of the titanocene dichloride in Yu et al. would be expected to be successful.

Applicant further asserts that there would be no reasonable expectation that the PTO’s proposed modification of the cited references would be successful by submitting Supplemental Declaration.
Applicant asserts that paragraphs 13-14 of the Supplemental Declaration show that the method taught by Yu et al. failed to yield the instantly recited amounts of titanium and chlorine.
As to the amount of the chlorine: The Catalyst B of Yu et al. does not utilize the titanocene dichloride and thus absence of the chlorine would be inherent/expected.  But, the PTO’s proposed modification is replacement of titanium tetraisopropoxide with the titanocene dichloride taught by [0122] of Hanik et al. and [0024] of Shamshoum et al. falling within scope of any compound omprising tetravalent titanium taught by Yu et al.  Thus, the PTO’s proposed modification would be expected to yield the recited amount of the chlorine of claims 57, 58, 67 and 68 and other claims are silent as to the amount of the chlorine.
As to the amount of the titanium: It is bit confusing and not convincing since Yu et al. teach impregnated level of Ti being 3 wt.% at col. 17, line 17.  Thus, drying the 3 wt.% of titanium-containing Cr-silica for obtaining a catalyst B would not be expected to reduce an amount of the titanium since heptane used as a solvent has a boiling point of about 98oC.  In other words, the drying (evaporating) at 100oC or so would not expected to reduce 3 wt.% of Ti taught by Yu et al.  Although paragraph 11 of the Supplemental Declaration states that the titanation procedure described in Yu et al. is followed, it does not specify a loading level of the titanium which would affect an amount of the titanium after drying for the pre-catalyst.  
Even assuming the exact procedure used by Yu el al. was followed, Yu et al. teach the amount of titanium being 0.1-10 wt.% or 0.5-8 wt.% or 1-5 wt.% of total weight of the material at col. 8, lines 12-19 and thus the presented data as to the amount of titanium (i.e., 0.03 wt.% for a pre-catalyst and 0.02 wt.% of a catalyst) would fall even outside range of the lowest amount (i.e. 0.1 wt.% of the titanium) taught by Yu et al.  Thus, the data of Supplemental Declaration would not be convincing.  Or. modification to the procedure used by Yu el al. in order to obtain 1-5 wt.% of the titanium would have been obvious to one skilled in the art.

Claims 76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 9,598,513) in view of Hanik et al. (US 2020/0002443 A1) or Shamshoum et al. (US 2006/0142508 A1) as applied to claims 50-53, 55-65, 67-75 and 77 above, and further in view of Abstract of CA 2796737 A1 (Oct. 27, 2011) published as WO 2011/133409 A1 (Oct. 27, 2011).
The instant claims 76 and 78 further recites a pre-catalyst comprising a dry mixture of the silica, the metallocene compound and a chromium precursor over Yu et al., Hanik et al. and Shamshoum et al.
The examiner points out WO for a discussion.
WO teaches a catalyst composition comprising catalyst component I, catalyst component II and activator-support at page 49, lines 14-17.  The catalyst component I, catalyst component II and activator-support would be solids inherently and the catalyst composition comprising a mixture of such components before an activation would be a pre-catalyst.
WO further teaches that the activator-support including solid oxide materials such as silica having a pore volume greater than 1.0 cc/g and a surface area of 250-600 m2/g at page 26, line 13 to page 28, line 23.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a dry mixture of silica support, chromium precursor of Yu et al. and a metallocene compound of Hanik et al. or Shamshoum et al. since the pre-catalyst comprising such dry mixture is known as taught by CA (WO) absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/           Primary Examiner, Art Unit 1762